Citation Nr: 1230084	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-37 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  The propriety of the reduction of the disability evaluation for inguinal hernia repair, status postoperative, from a 10 percent evaluation to a noncompensable evaluation, effective July 1, 2007.

2.  The propriety of the reduction of the disability evaluation for postoperative residuals of a giant cell tumor of the scalp, from a 10 percent evaluation to a noncompensable evaluation.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from October 1974 to May 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared in March 2007 and issued in April 2007 (hereinafter, April 2007 rating decision) by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

After the Veteran was notified, in April 2007, that his disability ratings for inguinal hernia repair, status postoperative, and for postoperative residuals of a giant cell tumor of the scalp, were being reduced from 10 percent to noncompensable, the Veteran responded, in a March 2008 statement, that, "my condition has not gotten any better[.]  It has gotten worse."  The Veteran indicated that he wanted his disability evaluations restored "and possibly an increase."  A claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991); see also Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

In this case, the Veteran noted that he was seeking restoration back to the combined 30 percent evaluation which had been in effect prior to a rating reduction, "and possibly an increase."  The RO did not interpret this statement as a claim for an evaluation in excess of 10 percent for inguinal hernia repair, status postoperative, or a claim for an evaluation in excess of 10 percent for evaluation for postoperative residuals of a giant cell tumor of the scalp.  Interpreting the Veteran's statement in the most favorable possible light, the Veteran may have intended to seek an increased evaluation for the two service-connected disabilities at issue in this appeal, over and above the claims for restoration.  The intent of the Veteran's statement is not clear, and the Veteran has not disagreed with the RO's failure to consider an increased evaluation in excess of 10 percent for either disability.  The Board does not have jurisdiction over a claim for an increased rating in excess of 10 percent for each of the disabilities.  The Veteran's 2008 March 2008 statement is REFERRED to the RO so that the Veteran may be afforded an opportunity to clarify whether he intended to seek an increased evaluation for his disabilities in excess of the rating in effect prior to the proposed reduction.  

The Veteran was notified in September 2009 that his request to reopen a claim for service connection for a right shoulder disorder was denied.  May 2010 correspondence from the Veteran to a Member of the United States House of Representatives, transmitted to VA in June 2010, constitutes timely disagreement with the September 2009 rating decision.  As the Veteran has disagreed with the denial of reopening of this claim for service connection, he is entitled to a statement of the case (SOC) addressing his disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1998) (when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the claim for the issuance of an SOC).  The claims file and electronic file disclose no record that VA has issued a SOC.  Therefore, that claim is addressed in the Remand, below.

The request to reopen the claim of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2007 rating decision decreased the rating for the Veteran's service-connected inguinal hernia repair, status postoperative, from 10 percent to noncompensable, effective July 1, 2007.

2.  At the time of the April 2007 rating decision, the 10 percent rating for the Veteran's service-connected inguinal hernia repair, status postoperative, had been in effect for less than two years.

3.  The medical evidence is at least in equipoise to establish that the Veteran's subjective complaints of symptoms at the inguinal hernia repair site are manifestations of nerve entrapment, establishing that the service-connected disability remained symptomatic and that improvement had not been maintained when reduction was proposed and effectuated.

4.  An April 2007 rating decision decreased the rating for the Veteran's service-connected postoperative residuals of a giant cell tumor of the scalp from 10 percent to noncompensable, effective July 1, 2007.

5.  At the time of the April 2007 rating decision, the 10 percent rating for the Veteran's service-connected postoperative residuals of a giant cell tumor of the scalp had been in effect for slightly less than four years.

6.  The Veteran's reports of subjective complaints at the scar site are credible, establishing that the service-connected disability remained symptomatic and that improvement had not been maintained when reduction was proposed and effectuated.  


CONCLUSIONS OF LAW

1.  The reduction of a rating evaluation for inguinal hernia repair, status postoperative, from 10 percent to noncompensable, was improper, and restoration of the 10 percent disability rating is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.114, Diagnostic Code 7338, 4.118, Diagnostic Code 7804 (2012).   

2.  The reduction of a rating evaluation for postoperative residuals of a giant cell tumor of the scalp from 10 percent to noncompensable was improper, and restoration of the 10 percent disability rating is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 7804 (2012).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's disagreement with a decision to reduce the disability ratings for his service-connected inguinal hernia repair, status postoperative and for postoperative residuals of a giant cell tumor of the scalp from 10 percent disabling to noncompensable.  

With respect to the rating restoration, the Board is granting in full the claims for restoration on appeal.  Thus, the Board need not discuss the RO compliance with all due process procedures applicable to these types of claims.

In January 2007, the RO proposed to reduce the Veteran's disability ratings for service-connected inguinal hernia repair, status postoperative and for postoperative residuals of a giant cell tumor of the scalp, from 10 percent disabling to noncompensable.  In an April 2007 rating decision, the RO effectuated that decision, reducing the rating to noncompensable, effective July 1, 2007.   

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  This regulation is applicable to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  Even though the Veteran had been granted service connection for inguinal hernia repair in 1984, the service-connected disability was initially evaluated as noncompensable.  A 10 percent rating was assigned for the Veteran's inguinal hernia disability from October 20, 2006, less than a year prior to the reduction decision.  The Veteran was awarded service connection for a scar on the scalp in 1989, and that disability was initially evaluated as noncompensable.  The noncompensable rating continued until July 30, 2003.  A 10 percent evaluation for a scar on the scalp was thus in effect slightly less than four years when the RO reduced the rating to noncompensable.  

Since neither disability at issue in this decision had been evaluated as compensable for five years at the time of reduction, the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations in effect five years or more do not apply.  When provisions pertaining to stabilized disabilities do not apply, reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421. 

VA law requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  In this case, the RO issued a proposal to reduce the ratings in January 2007.  A beneficiary must be notified and furnished detailed reasons for the proposed rating reduction and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).  

Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary of the right to a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The RO provided such notice.  

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This burden of proof is in contrast to the burden in a claim for an increased rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether there was a demonstrated actual improvement in the disability.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

1.  Claim for restoration, 10 percent evaluation for inguinal hernia residuals

Effective in 1984, the Veteran was awarded service connection for residuals of inguinal hernia repair performed in service.  A compensable evaluation was granted in 2005.  At that time, the Veteran complained of tenderness of the scar during the VA examination.  

At the time of VA examination in October 2006, the examiner stated that there was no tenderness to palpation of the hernia scar on objective examination.  The Veteran reported that there was soreness on the right side and occasional swelling of the scar tissue.  In January 2007, the RO proposed reduction of the compensable evaluation.  In April 2007, the RO issued a rating decision finalizing that proposed reduction, with an effective date of July 1, 2007 for the reduction.  

In March 2008, the Veteran disagreed with the April 2007 rating decision, and stated that his disability had "not gotten any better" but, rather, had gotten worse.  The Veteran requested time to get a different physician.  In April 2008, the Veteran described his inguinal hernia residuals more specifically, stating that he had soreness swelling, and discomfort on the right side in the area of the hernia surgery.  He contended that the VA examination was not adequate.  

In May 2008, the Veteran was afforded another VA examination.  The examiner noted the Veteran's complaints of pain and discomfort in the right inguinal area, especially with exercise.  The examiner determined that there was no objective evidence of pain on palpation of the scar.  The Veteran continued to assert that the hernia scar was painful, but that the pain was on stretching, such as with use of the body, rather than on palpation.  

In December 2009, the Veteran submitted a statement which the Veteran asserts is from a medical provider, although the signature is not legible and there is no evidence confirming the provider's name.  The statement indicates that the Veteran has chronic right inguinal pain from nerve entrapment due to scar tissue.  The provider indicated that, if the pain due to nerve entrapment became unbearable, it could be treated with a nerve block.  

The evidence establishes that the Veteran has continued to maintain that he has chronic residuals of hernia repair.  Each of the VA examiners noted the Veteran's assertion that he had chronic pain, but found no objective evidence of pain on palpation of the scar.  The Board finds that the evidence available to the RO at the time the reduction included the Veteran's lay description of chronic residuals under the conditions of ordinary life.  Lack of pain on palpation was treated as the only evidence which would warrant continuation of the compensable rating for the scar.  

The Board finds that consideration of the Veteran's subjective complaints was required.  The 2009 medical opinion confirms that there is medical pathology underlying the Veteran's lay complaints.  The RO was required to consider the Veteran's lay report that he continued to have discomfort in the inguinal area in determining whether there was sustained improvement.  Since the burden is on VA to show sustained improvement prior to reduction, that burden was not met in this case, and the reduction was not proper.  Restoration of the 10 percent evaluation for residuals of an inguinal hernia, status postoperative, is warranted.  

2.  Claim for restoration, 10 percent evaluation for scalp scar

As noted above, the Veteran was awarded service connection effective in 1989 for residuals of removal of a cancer from the scalp.  A compensable evaluation was granted, effective from 2003, based on the findings of an August 2003 examination which disclosed a raised, slightly tender scar on the right side of the scalp, with no hair growth.  

At the time of VA examination in October 2006, the Veteran reported that the scalp scar was increasing in size and itched.  The examiner found that there was no pain on palpation of the scar.  In January 2007, the RO proposed reduction of the compensable evaluation.  In April 2007, the RO issued a rating decision finalizing that proposed reduction, with an effective date of July 1, 2007 for the reduction.  

In March 2008, the Veteran disagreed with the April 2007 rating decision, and stated that his disability had "not gotten any better" but, rather, had gotten worse.  The Veteran requested time to get a different physician.  In April 2008, the Veteran described his scar on the scalp as being sore and itching.  He contended that the VA examination was not adequate.  

In May 2008, the Veteran was afforded another VA examination.  The examiner noted the Veteran's complaints of itching and irritation.  The examiner indicated that there was no objective evidence of pain on palpation of the scar.  The Veteran continued to assert that the scalp scar was uncomfortable.  A May 2009 Informal Conference disclosed that the Veteran's complaints that the scar was tender and painful during haircuts or with brushing or combing the hair were credible.  

The Veteran has continued to maintain that he has chronic irritation due to the scalp scar, even though the scar is not painful on palpation.  The evidence available to the RO at the time the reduction was proposed included the Veteran's lay description of discomfort at the scar site, but the medical examination was not full and complete, as the Veteran's lay complaints of pain were not investigated.  Consideration of the Veteran's subjective complaints was required.   

Since the burden is on VA to show sustained improvement prior to reduction, that burden was not met in this case, and the reduction was not proper.  On review of the entirety of the record, the Board finds that the rating reduction taken is not supported in this case, as it failed to take into account a credible history of pain at the scar site.  Restoration of the 10 percent evaluation for a scar on the scalp at the site of removal of a giant cell tumor of the scalp is warranted.  


ORDER

The appeal for restoration of a 10 percent disability rating for inguinal hernia repair, status postoperative, is granted.  

The appeal for restoration of a 10 percent disability rating for residuals of removal of a cancer from the scalp is granted.  



REMAND

The Veteran has disagreed with denial of his request to reopen a claim for service connection for a right shoulder disorder, as noted in the Introduction above.  The Veteran is entitled to a SOC regarding his claim of entitlement to service connection for a right shoulder disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ (agency of original jurisdiction) should send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes advising the Veteran that the claims will be addressed by the AOJ and an explanation of the evidence necessary to substantiate the claim, including notice compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The AOJ should provide the Veteran with each element of notice required under the law.  

In doing so, the AOJ should also advise the Veteran that he now has another opportunity to submit additional evidence in support of his claim.  The Veteran should be afforded an opportunity to provide clinical and non-clinical evidence of a right shoulder disorder, to include information related to his employment.  

2.  If the Veteran perfects appeal, and the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


